IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 329PA11

                               FILED 27 JUNE 2013

STATE OF NORTH CAROLINA

               v.

MARIO EDUARDO ORTIZ-ZAPE



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 714 S.E.2d 275

(2011), reversing in part and vacating a judgment entered on 19 February 2010 by

Judge Jerry Cash Martin in Superior Court, Mecklenburg County. Heard in the

Supreme Court on 13 February 2013.

      Roy Cooper, Attorney General, by Amy Kunstling Irene and Daniel P. O’Brien,
      Assistant Attorneys General, for the State-appellant.

      Staples S. Hughes, Appellate Defender, by Charlesena Elliott Walker,
      Assistant Appellate Defender, for defendant-appellee.


      MARTIN, Justice.


      An expert in forensic science testified as to her opinion that a substance was

cocaine, based upon her independent analysis of testing performed by another

analyst in her laboratory. The Court of Appeals held that this testimony violated

defendant’s Sixth Amendment right to confront witnesses against him. We disagree

and reverse.
                                     STATE V. ORTIZ-ZAPE

                                      Opinion of the Court



        On the night of 16 May 2007, Officer Craig Vollman of the Charlotte

Mecklenburg Police Department (CMPD) was on patrol duty in the University City

area.   Around 10:30 p.m. a car driven by defendant pulled into an Exxon gas

station.   Officer Vollman observed that the car’s thirty-day temporary tag was

“ratty and old” and the “dates looked to be tampered with.” When defendant parked

in front of the gas station store, Officer Vollman pulled his patrol car behind

defendant’s vehicle and approached him to speak about the thirty-day tag. While

defendant looked through the glove compartment for the car’s registration

paperwork, Officer Vollman shined his flashlight around the car to check for

weapons. Upon shining the light in the storage compartment of the open driver’s

door, he saw what he believed to be cocaine packaged in a plastic bag.

        Officer Vollman asked defendant what was in the bag. According to Officer

Vollman’s testimony, defendant stated, “It’s mine,” and responded affirmatively

that it was cocaine but that “it was for personal use.”       Officer Vollman placed

defendant under arrest. He then found “eight separate plastic sandwich baggies” in

the same door compartment as the cocaine. He also searched defendant and found

$304 in cash in his pocket.            After defendant had been transported to the

Mecklenburg County jail, another officer weighed the confiscated substance and

recorded the result as 4.5 grams.         The substance was subsequently sent to the

department’s crime lab for analysis. Defendant was indicted for possession with

intent to sell or deliver cocaine.


                                              -2-
                                STATE V. ORTIZ-ZAPE

                                  Opinion of the Court



       At trial the State sought to introduce Tracey Ray of the CMPD crime lab as

an expert in forensic chemistry.     During voir dire proceedings on the matter,

defendant sought to exclude admission of a lab report created by a non-testifying

analyst and any testimony by any lab analyst who did not perform the tests or write

the lab report.   Defendant based this motion primarily on Sixth Amendment

grounds, arguing that admission of this evidence would violate his right to confront

witnesses against him.     The trial court ruled that Ray could testify about the

practices and procedures of the CMPD crime lab, her review of the testing in this

case, and her independent opinion concerning the testing.          But the trial court

excluded admission of the non-testifying analyst’s lab report under Rule of Evidence

403.

       Before the jury, the State introduced Ray as an expert in forensic chemistry.

Ray testified she had been a forensic chemist for approximately eleven years and

had analyzed substances more than one thousand times for trial purposes. Ray

explained the standard procedures for receipt and storage of substances sent to the

CMPD crime lab. She testified that, based on the initials and control number on

the plastic bag containing the white substance—which had been admitted into

evidence as Item Number 9—the substance had been sent to the CMPD crime lab.

She stated the initials “JPM” on the item indicated to her that a chemist named

Jennifer Mills, who formerly had worked at the crime lab, “was in receipt of this

evidence and that she sealed this particular piece of evidence.”


                                          -3-
                                STATE V. ORTIZ-ZAPE

                                 Opinion of the Court



      Ray then explained, based on her knowledge of the lab’s standard procedures,

what would happen to an item such as Item Number 9 when it arrived for testing:

First, the analyst would ensure that the control numbers on the property report and

the actual property matched. Then, the analyst would weigh the substance and

perform what is called a “presumptive test” to give an indication of what the

substance might be. For substances suspected to be cocaine, the presumptive test is

a cobalt thiocyanate test. If the substance turns blue, this indicates that cocaine

may be present. Next, the analyst would perform a “confirmatory test” to determine

the identity of the substance, using a gas chromatograph mass spectrometer

(GCMS) or an infrared spectrometer (FTIR). The instruments that perform these

tests record the results and data within the machine, allowing for review later in

time. According to Ray’s testimony, it is not possible to alter this reviewable data.

After completing the testing, the laboratory analyst prepares a report and puts it in

the item’s case file, along with all notes and data created during the testing. As

part of the lab’s standard operating procedure, an administrative and a technical

review are performed on nearly every case file by another analyst in the lab. As

part of this review, the second analyst examines all the data in the case file to

ensure he or she would have come to the same conclusion as to the identity of the

substance.

      Ray also explained that the lab has standard procedures for ensuring that

the testing instruments are in working order. CMPD lab procedure dictates that all


                                         -4-
                                STATE V. ORTIZ-ZAPE

                                  Opinion of the Court



instruments be tested weekly and monthly, with the results recorded in each

instrument’s maintenance log.         Ray testified that she had reviewed the

maintenance logs and determined that all the instruments appeared to have been in

working order when Item Number 9 was tested.

      Ray testified that she conducted a “peer review” on the chemical analysis of

Item Number 9 for defendant’s trial. She reviewed all the lab notes and data from

the testing instrument. She stated that the color test and the GCMS test performed

on the substance are tests that “experts in the field of forensic chemistry would rely

upon . . . in performing [sic] the opinion as to the identity of a chemical substance.”

The prosecutor asked Ray whether, based on her training and experience and her

review of the case file here, she had formed an independent expert opinion about

the substance at issue in this case. Defense counsel objected and was overruled.

Ray testified, “My conclusion was that the substance was cocaine.”

      On cross-examination defense counsel further clarified that “any opinions

[Ray] g[a]ve in court about the nature of this substance [were] based entirely on

testing done by someone else” and that Ray was not present when the tests were

performed. Defense counsel also further clarified that Ray’s testimony assumed the

testing analyst, Mills, had followed standard lab procedures in her testing of Item

Number 9.

      The jury convicted defendant of possession of cocaine. The Court of Appeals

reversed the trial court, relying on State v. Williams, 208 N.C. App. 422, 702 S.E.2d


                                          -5-
                                 STATE V. ORTIZ-ZAPE

                                  Opinion of the Court



233 (2010).   State v. Ortiz-Zape, ___ N.C. App. ___, 714 S.E.2d 275, 2011 WL

2848792 (2011) (unpublished). The court observed Ray “did not conduct any tests

on the substance, nor was she present when [the testing chemist] did,” and

concluded that Ray “could not have provided her own admissible analysis of the

relevant underlying substance.” Ortiz-Zape, 2011 WL 2848792 at *2 (alteration in

original) (citations and quotation marks omitted). The court held “it was error for

Ms. Ray to testify as to [the testing chemist’s] findings.” Id. (citation omitted). We

allowed the State’s petition for discretionary review.

      “Conclusions of law are reviewed de novo and are subject to full review.”

State v. Biber, 365 N.C. 162, 168, 712 S.E.2d 874, 878 (2011) (citations omitted).

Defendant argues that, because Ray did not test the substance at issue herself or

personally observe any testing, she could form no independent opinion regarding

the identity of the substance, and thus admission of her opinion identifying the

substance as cocaine violated defendant’s rights under the Confrontation Clause.

The State argues that there was no Confrontation Clause violation because the

expert testified to her own opinion about the identity of the substance. We find no

error in the trial court’s decision to allow the expert to state her opinion, and we

reverse the decision of the Court of Appeals.

      To resolve the issue raised in this case, we must examine the North Carolina

Rules of Evidence in light of recent Confrontation Clause jurisprudence. The North

Carolina Rules of Evidence allow for expert testimony “in the form of an opinion, or


                                          -6-
                                STATE V. ORTIZ-ZAPE

                                  Opinion of the Court



otherwise,” if the expert’s “scientific, technical or other specialized knowledge will

assist the trier of fact to understand the evidence or to determine a fact in issue,”

provided: “(1) The testimony is based upon sufficient facts or data[;] (2) The

testimony is the product of reliable principles and methods [and] (3) The witness

has applied the principles and methods reliably to the facts of the case.” N.C. R.

Evid. 702(a). The expert may base the opinion on facts or data “made known to him

at or before the hearing.” Id. R. 703. “If of a type reasonably relied upon by experts

in the particular field in forming opinions or inferences upon the subject, the facts

or data need not be admissible in evidence.” Id.

      While the North Carolina Rules of Evidence permit an expert to present an

opinion based on substantively inadmissible information, this evidentiary rule must

comport with constitutional requirements. The Sixth Amendment to the United

States Constitution provides that “[i]n all criminal prosecutions the accused shall

enjoy the right . . . to be confronted with the witnesses against him.” U.S. Const.

amend. VI. The jurisprudence interpreting this clause has undergone significant

changes in recent years.

      In 2004 the Supreme Court of the United States concluded that testimonial

statements of a witness who is absent from trial may be admitted only if the

declarant is unavailable and the defendant had a prior opportunity to cross-

examine the declarant. Crawford v. Washington, 541 U.S. 36, 59, 124 S. Ct. 1354,

1369 (2004). Crawford overturned the former rule from Ohio v. Roberts, which

                                          -7-
                                 STATE V. ORTIZ-ZAPE

                                  Opinion of the Court



“condition[ed] the admissibility of all hearsay evidence on whether it falls under a

‘firmly   rooted   hearsay   exception’   or    bears    ‘particularized   guarantees   of

trustworthiness.’ ” Id. at 60, 124 S. Ct. at 1369 (quoting Roberts, 448 U.S. 56, 66,

100 S. Ct. 2531, 2539 (1980)). While application of the Crawford rule depends on

which statements qualify as testimonial hearsay, the Court declined to “spell out a

comprehensive definition of ‘testimonial.’ ” Id. at 68, 124 S. Ct. at 1374. The Court

noted, however, “Whatever else the term covers, it applies at a minimum to prior

testimony at a preliminary hearing, before a grand jury, or at a former trial; and to

police interrogations.” Id. The Court further noted, “The Clause also does not bar

the use of testimonial statements for purposes other than establishing the truth of

the matter asserted.” 541 U.S. at 60 n.9, 124 S. Ct. at 1369 n.9.

      Since 2004 the Court has considered the application of Crawford in several

cases involving forensic reports. In Melendez-Diaz v. Massachusetts, 557 U.S. 305,

129 S. Ct. 2527 (2009), the trial court admitted into evidence three “ ‘certificates of

analysis’ ” “showing the results of the forensic analysis”—that the substance in the

seized bags was cocaine of a certain weight. Id. at 308, 129 S. Ct. at 2530-31. These

certificates were sworn to before a notary public and admitted pursuant to state law

as “ ‘prima facie evidence of the composition, quality, and the net weight of the

narcotic.’ ” Id. at 308-09, 129 S. Ct. at 2531 (quoting Mass. Gen. Laws ch. 111,

§ 13). The defendant was not given the opportunity to cross-examine the analysts

who performed the tests and certified the results. Id. at 309, 129 S. Ct. at 2531.


                                          -8-
                                 STATE V. ORTIZ-ZAPE

                                  Opinion of the Court



Citing Crawford, the Court concluded that “the analysts’ affidavits were testimonial

statements, and the analysts were ‘witnesses’ for purposes of the Sixth Amendment.

Absent a showing that the analysts were unavailable to testify at trial and that [the

defendant] had a prior opportunity to cross-examine them, [the defendant] was

entitled to ‘be confronted with’ the analysts at trial.” Id. at 311, 129 S. Ct. at 2532

(quoting Crawford, 541 U.S. at 54, 124 S. Ct. at 1365).

      In 2011 the Court considered “whether the Confrontation Clause permits the

prosecution to introduce a forensic laboratory report containing a testimonial

certification—made for the purpose of proving a particular fact—through the in-

court testimony of a scientist who did not sign the certification or perform or

observe the test reported in the certification.” Bullcoming v. New Mexico, ___ U.S.

___, ___, 131 S. Ct. 2705, 2710 (2011). At trial the State called an analyst who had

not done the testing to introduce a lab report certifying the defendant’s blood-

alcohol concentration. Id. at ___, 131 S. Ct. at 2710. The Court held that “surrogate

testimony of that order does not meet the constitutional requirement.” Id. at ___,

131 S. Ct. at 2710.

      In her concurring opinion in Bullcoming, Justice Sotomayor highlighted some

of the scenarios not presented in that case: (1) The State presents an alternate

purpose for the report; (2) The in-court witness “is a supervisor, reviewer, or

someone else with a personal, albeit limited, connection to the scientific test at

issue”; (3) “[A]n expert witness was asked for his independent opinion about

                                          -9-
                                STATE V. ORTIZ-ZAPE

                                  Opinion of the Court



underlying testimonial reports that were not themselves admitted into evidence”;

and (4) The State “introduced only machine-generated results, such as a printout

from a gas chromatograph.” Id. at ___, 131 S. Ct. at 2722 (Sotomayor, J., concurring

in part).

       Most recently, the Supreme Court considered Crawford’s application in

Williams v. Illinois, ___ U.S. ___, ___, 132 S. Ct. 2221, 2227 (2012). At trial an

expert testified that “a DNA profile produced by an outside laboratory, Cellmark,

matched a profile produced by the state police lab using a sample of [the

defendant’s] blood.” Id. at ___, 132 S. Ct. at 2227 (Alito, J., Roberts, C.J., Kennedy,

& Breyer, JJ., plurality). The expert did not perform or witness the testing that

produced the DNA profile. Id. at ___, 132 S. Ct. at 2245 (Breyer, J., concurring).

The Court’s “fractured decision,” id. at ___, 132 S. Ct. at 2265 (Kagan, Scalia,

Ginsburg, & Sotomayor, JJ., dissenting), produced a plurality opinion of four

Justices, a dissenting opinion of four Justices, and two concurring opinions (with

one Justice concurring in the plurality’s judgment only).       See Marks v. United

States, 430 U.S. 188, 193, 97 S. Ct. 990, 993 (1977) (“When a fragmented Court

decides a case and no single rationale explaining the result enjoys the assent of five

Justices, ‘the holding of the Court may be viewed as that position taken by those

Members who concurred in the judgments on the narrowest grounds . . . .” (citation

and internal quotation marks omitted)).




                                          -10-
                                STATE V. ORTIZ-ZAPE

                                  Opinion of the Court



        The four-Justice plurality concluded that (1) as the basis of the expert’s

opinion, the statement was not admitted for the truth of the matter asserted, and

(2) the Cellmark report “plainly was not prepared for the primary purpose of

accusing a targeted individual.” Id. at ___, ___, 132 S. Ct. at 2240, 2243 (plurality).

In other words, the plurality determined that the statement was neither hearsay

nor testimonial and therefore did not violate the Confrontation Clause. Justice

Thomas concurred in the result reached by the plurality because “Cellmark’s

statements lacked the requisite formality and solemnity to be considered

testimonial for purposes of the Confrontation Clause.” Id. at ___, 132 S. Ct. at 2255

(Thomas, J., concurring in the judgment) (citation and internal quotation marks

omitted). But he would have held the expert presented an out-of-court statement

for the truth of the matter. Id. at ___, 132 S. Ct. at 2256. The four-Justice dissent

agreed with Justice Thomas on that point, arguing that the expert’s statement

constituted an out-of-court statement for the truth of the matter asserted. Id. at

___, 132 S. Ct. at 2268-72 (dissenting opinion). But the dissent disagreed with the

plurality’s and Justice Thomas’s separate conclusions that the statements were not

testimonial. As testimonial hearsay, the dissent argued, the statement was subject

to the demands of the Confrontation Clause. Id. at ___, 132 S. Ct. at 2272-77.

Justice Kagan closed the dissent by predicting that the Court’s fractured decision

would cause “significant confusion” for lawyers and judges. Id. at ___, 132 S. Ct. at

2277.


                                         -11-
                                STATE V. ORTIZ-ZAPE

                                  Opinion of the Court



      Despite the lack of definitive guidance on the issue before us, a close

examination of Williams v. Illinois seems to indicate that a qualified expert may

provide an independent opinion based on otherwise inadmissible out-of-court

statements in certain contexts.     Both the plurality and dissent agree that an

expert’s opinion may ultimately be admissible, but they disagreed as to the

foundational information required. See id. at ___, ___, 132 S. Ct. at 2228, 2236

(plurality) (“Under settled evidence law, an expert may express an opinion that is

based on facts that the expert assumes, but does not know, to be true.”); id. at ___,

132 S. Ct. at 2270 (dissenting opinion) (“[The witness] could have added that if the

Cellmark report resulted from scientifically sound testing of [the victim’s] vaginal

swab, then it would link Williams to the assault.”). We note the dissent’s concern in

Williams was the use of out-of-court statements by a declarant whom the criminal

defendant had no opportunity to cross-examine. Id. at ___, ___, 132 S. Ct. at 2265,

2268. But when an expert states her own opinion, without merely repeating out-of-

court statements, the expert is the person whom the defendant has the right to

cross-examine.

      We believe our prior holding on this issue is consistent with this conclusion.

In 2001 we stated that when an expert gives an opinion, “[i]t is the expert opinion

itself, not its underlying factual basis, that constitutes substantive evidence.” State

v. Fair, 354 N.C. 131, 162, 557 S.E.2d 500, 522 (2001) (citation omitted), cert.

denied, 535 U.S. 1114, 122 S. Ct. 2332 (2002). Therefore, when an expert gives an

                                         -12-
                                   STATE V. ORTIZ-ZAPE

                                     Opinion of the Court



opinion, the expert is the witness whom the defendant has the right to confront. In

such cases, the Confrontation Clause is satisfied if the defendant has the

opportunity “ ‘to fully cross-examine the expert witness who testifies against him,’ ”

allowing the factfinder “ ‘to understand the basis for the expert’s opinion and to

determine whether that opinion should be found credible.’ ” Id. (citations omitted).

Accordingly, admission of an expert’s independent opinion based on otherwise

inadmissible facts or data “of a type reasonably relied upon by experts in the

particular field” does not violate the Confrontation Clause so long as the defendant

has the opportunity to cross-examine the expert.1 N.C. R. Evid. 703; see Fair, 354

N.C. at 162-63, 557 S.E.2d at 522; see also United States v. Turner, 709 F.3d 1187,

1190 (7th Cir. 2013). We emphasize that the expert must present an independent

opinion obtained through his or her own analysis and not merely “surrogate

testimony” parroting otherwise inadmissible statements. See Bullcoming, ___ U.S.

at ___, 131 S. Ct. at 2710 (majority).

       A related issue is whether an expert who bases an opinion on otherwise

inadmissible facts and data may, consistent with the Confrontation Clause, disclose

       1  The dissenting opinion would adopt the four-part analysis set out in State v.
Brewington, 204 N.C. App. 68, 78, 693 S.E.2d 182, 189 (2010). We decline to adopt this test,
as it is not generally applicable to cases such as the one before us. For example, under the
dissent’s proposed test, the first step is to “determine whether the underlying lab report is
testimonial.” But the Confrontation Clause is concerned with testimonial hearsay. See,
e.g., Crawford, 541 U.S. at 68, 124 S. Ct. at 1374. If the challenged testimony is not
hearsay—in other words, if the witness does not repeat out-of-court statements—then it is
not necessary to determine whether a lab report is testimonial.



                                            -13-
                                 STATE V. ORTIZ-ZAPE

                                   Opinion of the Court



those facts and data to the factfinder.       Machine-generated raw data, typically

produced in testing of illegal drugs, present a unique subgroup of this type of

information. Justice Sotomayor has noted there is a difference between a lab report

certifying a defendant’s blood-alcohol level and “machine-generated results, such as

a printout from a gas chromatograph.” Bullcoming, ___ U.S. at ___, 131 S. Ct. at

2722 (Sotomayor, J., concurring in part). The former is the testimonial statement of

a person, see id. at ___, 131 S. Ct. at 2717 (majority), and the latter is the product of

a machine. A number of courts have concluded that machine-generated raw data

are not testimonial hearsay under the Confrontation Clause. One court wrote: “Nor

is a machine a ‘witness against’ anyone.         If the readings are ‘statements’ by a

‘witness against’ the defendants, then the machine must be the declarant. Yet how

could one cross-examine [a machine]?” United States v. Moon, 512 F.3d 359, 362

(7th Cir.), cert. denied, 555 U.S. 812, 129 S. Ct. 40 (2008); see also United States v.

Washington, 498 F.3d 225, 231 (4th Cir. 2007), cert. denied, 557 U.S. 934, 129 S. Ct.

2856 (2009); David H. Kaye et al., The New Wigmore: A Treatise on Evidence

§ 4.12.5 (Richard D. Friedman ed., Supp. 2013) [hereinafter Wigmore on Evidence].

Because machine-generated raw data, “if truly machine-generated,” are not

statements by a person, they are “neither hearsay nor testimonial.” Wigmore on

Evidence § 4.12.5, at 44; see also Williams, ___ U.S. at ___, 132 S. Ct. at 2259

(Thomas, J., concurring in the judgment) (“[T]he Confrontation Clause regulates

only the use of statements bearing indicia of solemnity.” (citation and internal


                                          -14-
                                 STATE V. ORTIZ-ZAPE

                                  Opinion of the Court



quotation marks omitted)). We note that “representations[ ] relating to past events

and human actions not revealed in raw, machine-produced data” may not be

admitted through “surrogate testimony.” Bullcoming, ___ U.S. at ___, 131 S. Ct. at

2714.     Accordingly, consistent with the Confrontation Clause, if “of a type

reasonably relied upon by experts in the particular field,” N.C. R. Evid. 703, raw

data generated by a machine may be admitted for the purpose of showing the basis

of an expert’s opinion.

        We turn now to the instant case. Before reaching the dispositive legal issue,

we must address matters of procedure. Defendant alleges that several portions of

Ray’s testimony were erroneously admitted, yet defendant objected only once during

the course of Ray’s testimony. “In order to preserve an issue for appellate review, a

party must have presented to the trial court a timely request, objection, or motion,

stating the specific grounds for the ruling the party desired the court to make if the

specific grounds were not apparent from the context.” N.C. R. App. P. 10(a)(1).

While unpreserved evidentiary error in criminal cases may be reviewed for plain

error, “the defendant must ‘specifically and distinctly’ contend that the alleged error

constitutes plain error.” State v. Lawrence, 365 N.C. 506, 516, 723 S.E.2d 326, 333

(2012) (quoting N.C. R. App. P. 10(a)(4)).      Defendant did not allege plain error;

therefore, we review only the single alleged error to which he objected at trial and

thereby preserved for appellate review: Agent Ray’s statement that in her expert




                                         -15-
                                   STATE V. ORTIZ-ZAPE

                                     Opinion of the Court



opinion the substance was cocaine.2 We review this alleged constitutional error de

novo.

        During voir dire defense counsel moved to exclude admission of the lab

report, the lab tests, and any testimony by any lab analyst who did not personally

perform the tests or write the reports, based on Confrontation Clause grounds. The

court ruled that Ray could testify about her background, experience, education, and

training; the practices and procedures of the CMPD crime lab; and her review of the

testing done and her independent opinion. The court also ruled that the State could

not admit the non-testifying analyst’s report into evidence because of considerations

under Rule of Evidence 403. Thus, unlike in Melendez-Diaz and Bullcoming, the

reports produced by the non-testifying analyst were not admitted into evidence.

        Before the jury Ray was certified as an expert in forensic chemistry and

testified regarding the CMPD crime lab’s standard procedures and her review of the

tests associated with the substance at issue. The prosecutor then asked:

        2The dissenting opinion argues Agent Ray “testified to some of [the] contents” of the
report written by the non-testifying analyst. As an example, the dissent writes: “[The
analyst] was later asked, ‘[C]an you tell us what [the original analyst’s] result appears to
have been?’ She answered, ‘[O]n the color test, it has a positive sign with a circle around it
and then says blue underneath that.’ ” The dissenting opinion fails to note, however, that
this testimony was elicited by defendant’s attorney on cross-examination—not by the State.
Further, defendant objected only when the prosecution asked Ray, “What is your
independent expert opinion?” “Generally speaking, the appellate courts of this state will
not review a trial court’s decision to admit evidence unless there has been a timely
objection. . . . [, which] must be contemporaneous with the time such testimony is offered
into evidence.” State v. Ray, 364 N.C. 272, 277, 697 S.E.2d 319, 322 (2010) (internal
citations and quotation marks omitted). Therefore, we review only the testimony to which
defendant objected.

                                            -16-
                                 STATE V. ORTIZ-ZAPE

                                  Opinion of the Court



             Q.     Based on your training and experience in the field
             of forensic chemistry and your employment at the CMPD
             crime lab as well as other labs prior to that and your
             review of the file in this case, did you have a chance to
             form your own independent expert opinion as to the
             identity of the substance in control number 16826?

             A.    Yes, I did.

             Q.    What is your independent expert opinion?

                   [DEFENSE COUNSEL]: Objection, your Honor. I
                   don’t need to be heard further.

                   THE COURT: Yes, ma’am. Objection overruled,
                   you may answer.

             A.    My conclusion was that the substance was cocaine.

             Q.    Is that still your opinion currently?

             A.    Yes, it is.

Based on defendant’s arguments at the earlier voir dire hearing, it is clear that this

objection was based on the Confrontation Clause.

      Defendant argues that this rendering of Ray’s expert opinion on a substance

she did not personally test or observe being tested violated his right to confront

witnesses against him. We disagree. As we stated above, when an expert gives an

opinion, the opinion is the substantive evidence and the expert is the witness whom

the defendant has the right to confront. In accordance with Rule of Evidence 703,

Ray gave her expert opinion that was based upon facts or data “of a type reasonably

relied upon by experts in the particular field in forming opinions or inferences upon



                                         -17-
                                 STATE V. ORTIZ-ZAPE

                                    Opinion of the Court



the subject.” N.C. R. Evid. 703. The prosecutor laid the foundation for the Rule 703

testimony:

             Q.     And are these tests [color test, melting point, and
             GCMS] standards such that other experts in the field of
             forensic chemistry would rely upon them in performing
             [sic] the opinion as to the identity of a chemical
             substance?

             A.    Yes, they are.

Further, the prosecutor established that Ray’s opinion was her own, independently

reasoned opinion—not “surrogate testimony” parroting the testing analyst’s opinion.

See Bullcoming, ___ U.S. at ___, 131 S. Ct. at 2710.

             Q.    And for trial today were you asked to review the
             chemical analysis that was performed on Item Number 9,
             control number 16826?

             A.    Yes, I did.

             Q.    And did you do that review?

             A.    Yes.

             Q.     And what complaint number is associated with
             that, this case and that control number?

             A.    The complaint number is 20070516223000.

             Q.    And what control number is that?

             A.    200716826.

             Q.    When you conducted this peer review, specifically
             what documents did you review?

             A.    I reviewed the drug chemistry worksheet or the lab

                                           -18-
                                  STATE V. ORTIZ-ZAPE

                                    Opinion of the Court



               notes that the analyst wrote her notes on and the data
               that came from the instrument that was in the case file
               and then I also reviewed the data that was still on the
               instrument and made sure that was all there too.

As part of her review, Ray analyzed the “reviewable data” generated by the GCMS

machine. Ray testified that the machine internally records the data and there is no

way to make alterations to what is recorded. As she stated on cross-examination,

the GCMS machine produces a graph based on its testing, from which Ray was able

to determine “the molecular weight of the substance and how it breaks down and

relate that back to the chemical structure.” Ray compared the machine-produced

graph to the data from the lab’s sample library and concluded that the substance

was cocaine.

      This expert opinion, from Ray’s own analysis of the data, constituted the

substantive evidence being presented against defendant. See Fair, 354 N.C. at 162,

557 S.E.2d at 522.       Therefore, the testifying expert was the witness whom

defendant had the right to confront. Id. Defendant was able to cross-examine Ray

fully concerning all aspects of her testimony. See id. Indeed, the cross-examination

made abundantly clear for the jury that Ray “didn’t personally observe any of these

tests being done” and that she “ha[d] to assume [the testing analyst] followed the

standard operating procedures.”3        Accordingly, the admission of Ray’s expert



      3 Viewing the separate opinions in Williams v. Illinois in their totality, we suggest
that prosecutors err on the side of laying a foundation that establishes compliance with
Rule of Evidence 703, as well as the lab’s standard procedures, whether the testifying

                                           -19-
                                 STATE V. ORTIZ-ZAPE

                                   Opinion of the Court



opinion did not violate defendant’s right to confront witnesses against him.

         Even assuming admission of Ray’s expert opinion violated defendant’s rights

under the Confrontation Clause, the alleged error was harmless, providing a

separate, adequate, and independent state law ground for the judgment of the

Court.      “When violations of a defendant’s rights under the United States

Constitution are alleged, harmless error review functions the same way in both

federal and state courts.”    Lawrence, 365 N.C. at 513, 723 S.E.2d at 331.          “A

violation of the defendant’s rights under the Constitution of the United States is

prejudicial unless the appellate court finds that it was harmless beyond a

reasonable doubt.      The burden is upon the State to demonstrate, beyond a

reasonable doubt, that the error was harmless.” N.C.G.S. § 15A-1443(b) (2011).

         The arresting officer testified that when he found the plastic baggy

containing a white substance, he picked it up and asked defendant, “What’s this?”

The officer further testified that defendant acknowledged it was his cocaine—and

asserted it was for personal use and he was not dealing drugs.            In the same

compartment as the plastic baggy containing the white substance, the officer also

found “eight separate plastic sandwich baggies, similar to the plastic baggy that

was wrapped around the [white substance] [he] found.” The officer testified that

cocaine is typically packaged for sale in sandwich baggies. Defendant’s explanation


analyst observed or participated in the initial laboratory testing, what independent
analysis the testifying analyst conducted to reach her opinion, and any assumptions upon
which the testifying analyst’s testimony relies.

                                          -20-
                                STATE V. ORTIZ-ZAPE

                                  Opinion of the Court



at trial for his possession of the substance was that he had stopped at a gas station

to buy some milk and three men “knocked on the [car] door and they handed me

[the substance and baggies] and told me give us money for this.” He stated he was

afraid he was being robbed, so he handed the men a portion of the $500 in cash from

his pockets but “never imagined that it was drugs or something like that.” Defense

counsel elicited a statement from the arresting officer that the substance “appears

to be powder cocaine.”      Under these facts, in which defendant told a law

enforcement officer that the substance was cocaine and defense counsel elicited

testimony that the substance appeared to be cocaine, any possible error in allowing

the expert opinion was harmless. See State v. Nabors, 365 N.C. 306, 312-13, 718

S.E.2d 623, 627 (2011).

      The Sixth Amendment guarantees that “ ‘[i]n all criminal prosecutions, the

accused shall enjoy the right . . . to be confronted with the witnesses against him.’ ”

Crawford, 541 U.S. at 38, 124 S. Ct. at 1357 (quoting U.S. Const. amend. VI).

CMPD forensic chemist Tracey Ray analyzed the data pertaining to the seized

substance and gave her independent expert opinion that the substance was cocaine.

Defendant had the opportunity to cross-examine the witness against him: Tracey

Ray. The admission of an independent expert opinion based on the expert’s own

scientific analysis is not the type of evil the Confrontation Clause was designed to

prevent. We find no error and reverse the Court of Appeals.

      REVERSED.


                                         -21-
                                    STATE V. ORTIZ-ZAPE

                                      Opinion of the Court



       Justice BEASLEY took no part in the consideration or decision of this case.




       Justice HUDSON dissenting.


       The majority opinion here begins by declaring that the expert gave her

opinion “based upon her independent analysis of testing performed by another,”

without a clear explanation of why this matters in the context of Confrontation

Clause analysis.4      The majority goes on to cite Williams v. Illinois for the

proposition that “a qualified expert may provide an independent opinion based on

otherwise inadmissible out-of-court statements.” The Court in Williams did not

hold—nor do any other cases—that expert testimony like that here, based entirely

on testing done by an absent analyst for the sole purpose of prosecuting this

defendant, would be free of a Sixth Amendment Confrontation Clause violation if

the expert claimed her opinion was “independent,” when the record shows

manifestly that it was not. Nor did the Court in Williams hold, as the majority here

does, that “when an expert states her own opinion, without merely repeating out-of-

court statements, the expert is the person whom the defendant has the right to

cross-examine.”     In my view, the Supreme Court cases mean instead that the



       4 The independence, or lack thereof, of the testifying expert’s opinion is only relevant
to the Confrontation Clause analysis if it is first established that the lab report underlying
the expert’s testimony is itself testimonial (it is) and that the analyst who prepared the
report did not testify (she did not).

                                             -22-
                                   STATE V. ORTIZ-ZAPE

                                   HUDSON, J., dissenting



testimony Agent Ray gave here that the substance was cocaine—based on testing

done by an absent analyst (Agent Mills) who was not cross-examined by

defendant—violated defendant’s right to confront Mills, as protected by the Sixth

Amendment and explained in Supreme Court decisions from Crawford to Williams.

Because I also conclude that this constitutional error is not harmless beyond a

reasonable doubt, I would grant defendant a new trial. I respectfully dissent.5

       Before engaging the substantive issue here, I believe a review of recent

Confrontation Clause jurisprudence is in order, if only to highlight how far afield

the majority has gone.      In Crawford v. Washington the United States Supreme

Court rejected as unsound its own earlier decision in Ohio v. Roberts, 448 U.S. 56,

65-66, 100 S. Ct. 2531, 2538-39 (1980). Instead, the Court concluded in Crawford

that a defendant’s Confrontation Clause rights are violated when out-of-court

testimonial statements are admitted without a showing that the declarant is

       5  Before reaching the “dispositive issue,” the majority addresses procedure and
concludes that defendant has not adequately objected to the admission of Ray’s testimony,
which it says should be reviewed for plain error. In my opinion, this discussion, and any
effort to couch this case in terms of plain error, is entirely misplaced. The State did not
argue that review here should be for plain error; its argument heading in the brief is: “The
Court of Appeals erred by finding any error was not harmless beyond a reasonable doubt.”
The argument then addresses what it appropriately notes is the proper standard for review
of alleged constitutional error. Moreover, the State has not contended that the issue was
not adequately preserved. Indeed, the trial court, at defendant’s request, conducted voir
dire on the admissibility of the testimony and reports and ruled the reports out, but found
the testimony allowable. On direct examination, at the only point the witness was asked
for an “opinion,” defense counsel objected. After the testimony was admitted and cross-
examined, defense counsel moved to strike the expert’s testimony, and the transcript
reveals several pages of colloquy before the motion to strike was denied. As such,
defendant has preserved as well as he could the one issue that matters here, to wit, Agent
Ray’s opinion (based on another’s testing) that the substance was cocaine.

                                            -23-
                               STATE V. ORTIZ-ZAPE

                               HUDSON, J., dissenting



unavailable to testify and that the defendant had a prior opportunity to cross-

examine that person. Crawford, 541 U.S. 36, 53-54, 124 S. Ct. 1354, 1365 (2004).

In Roberts the Court allowed hearsay testimony if it possessed “adequate ‘indicia of

reliability,’ ” 448 U.S. at 66, 100 S. Ct. at 2539; however, in Crawford the Court

stated that the Confrontation Clause “commands, not that evidence be reliable, but

that reliability be assessed in a particular manner: by testing in the crucible of

cross-examination,” 541 U.S. at 61, 124 S. Ct. at 1370. In rejecting the reliability

standard the lower courts had applied in the case, the Supreme Court wrote in

Crawford that “[e]ach of the courts also made assumptions that cross-examination

might well have undermined.” Id. at 66, 124 S. Ct. at 1372.

      The Supreme Court declined to announce a complete definition of

“testimonial” in Crawford. Id. at 68, 124 S. Ct. at 1374. Relevant here, however,

the Supreme Court subsequently addressed the meaning of “testimonial” when

discussing certified lab reports identifying a substance as cocaine in Melendez-Diaz

v. Massachusetts, 557 U.S. 305, 307-08, 129 S. Ct. 2527, 2530-31 (2009). There the

Court concluded that “[lab] analysts’ affidavits were testimonial statements, and

the analysts were ‘witnesses’ for purposes of the Sixth Amendment.” Id. at 311, 129

S. Ct. at 2532. Again, the Court placed heavy emphasis on the power of cross-

examination to expose weaknesses in such testimony: “Like the eyewitness who has

fabricated his account to the police, the analyst who provides false results may,

under oath in open court, reconsider his false testimony.” Id. at 319, 129 S. Ct. at


                                        -24-
                                  STATE V. ORTIZ-ZAPE

                                  HUDSON, J., dissenting



2537.     “Like expert witnesses generally, an analyst’s lack of proper training or

deficiency in judgment may be disclosed in cross-examination.” Id. at 320, 129 S.

Ct. at 2537. Melendez-Diaz establishes that absent a stipulation or a statutory

notice-and-demand waiver, a lab report of this type may not be admitted “without

offering a live witness competent to testify to the truth of the statements made in

the report.” Bullcoming v. New Mexico, ___ U.S. ___, ___, 131 S. Ct. 2705, 2709

(2011).

        In Bullcoming, the Supreme Court then addressed the next logical question

flowing out of Melendez-Diaz, specifically

               whether the Confrontation Clause permits the
               prosecution to introduce a forensic laboratory report
               containing a testimonial certification—made for the
               purpose of proving a particular fact—through the in-court
               testimony of a scientist who did not sign the certification
               or perform or observe the test reported in the certification.


Id. at ___, 131 S. Ct. at 2710. Although the expert in Bullcoming was competent to

testify to the lab processes, the Court held that such “surrogate testimony” did not

satisfy the requirements of the Confrontation Clause. Id. at ___, 131 S. Ct. at 2710.

The lower appellate court had held that such testimony was permissible because the

analyst had “ ‘simply transcribed the resul[t] generated by the gas chromatograph

machine’ ” and the real witness against the defendant was the actual machine. Id.

at ___, 131 S. Ct. at 2714 (alteration in original). The Supreme Court rejected this

argument, reasoning that the testing analyst’s report was “more than a machine-


                                           -25-
                                   STATE V. ORTIZ-ZAPE

                                   HUDSON, J., dissenting



generated number.” Id. at ___, 131 S. Ct. at 2714. The Court noted that the testing

analyst’s affidavit certified facts such as an unbroken chain of custody, the

particular test performed, and the analyst’s adherence to protocol in performing

that test. Id. at ___, 131 S. Ct. at 2714. “These representations, relating to past

events and human actions not revealed in raw, machine-produced data, are meet for

cross-examination.” Id. at ___, 131 S. Ct. at 2714. The State also argued that its

proposed testifying expert could properly testify because he was an expert with

respect to the gas chromatograph machine and the laboratory’s procedures. Id. at

___, 131 S. Ct. at 2715. The Court disagreed, recognizing that cross-examination of

a surrogate analyst would be ineffective to expose any weaknesses in the lab

reports, thus failing to satisfy the Confrontation Clause:

               But surrogate testimony of the kind [the testifying expert]
               was equipped to give could not convey what [the testing
               analyst] knew or observed about the events his
               certification concerned, i.e., the particular test and testing
               process he employed. Nor could such surrogate testimony
               expose any lapses or lies on the certifying analyst’s part.


Id. at ___, 131 S. Ct. at 2715 (footnote omitted). Ultimately, the Supreme Court

concluded that a defendant’s right “is to be confronted with the analyst who made

the certification, unless that analyst is unavailable at trial, and the accused had an

opportunity, pretrial, to cross-examine that particular scientist.” Id. at ___, 131 S.

Ct. at 2710.

      Most recently, in Williams v. Illinois the Supreme Court granted certiorari to


                                           -26-
                                    STATE V. ORTIZ-ZAPE

                                    HUDSON, J., dissenting



address whether Crawford prohibits “an expert from expressing an opinion based on

facts about a case that have been made known to the expert but about which the

expert is not competent to testify,” ___ U.S. ___, ___, 132 S. Ct. 2221, 2227 (2012)

(plurality), or, as articulated by Justice Sotomayor in her concurrence in

Bullcoming, to address the situation in which “an expert witness [is] asked for his

independent opinion about underlying testimonial reports that were not themselves

admitted into evidence,”         Bullcoming, ___ U.S. at ___, 131 S. Ct. at 2722

(Sotomayor, J., concurring in part).         In Williams an expert witness offered her

opinion regarding a DNA match between samples analyzed in two separate reports,

one of which was not entered into evidence. ___ U.S. at ___, 132 S. Ct. at 2229-30.

The opinion in Williams revealed a fractured court, but a majority—the four Justice

plurality and Justice Thomas—found that the underlying report was not

testimonial, meaning there was no Confrontation Clause violation. Id. at ___, 132

S. Ct. at 2242-44 (plurality); id. at ___, 132 S. Ct. at 2255 (Thomas, J., concurring in

the judgment).6 Importantly, the plurality distinguished the earlier cases from the


       6 Though the majority acknowledges the split opinion in Williams, the majority still
appears to ascribe precedential value to the plurality opinion, classifying it as the
narrowest grounds among the concurring opinions. I disagree. Neither the plurality’s
reasoning nor Justice Thomas’s concurrence is narrower; they are simply different. Justice
Thomas agreed with the plurality that the report was not testimonial, but for a different
reason—insufficient formality. On the other hand, he agreed with the four dissenters that
the Cellmark report was offered for the truth of the matter asserted therein. Thus, I
believe the only firm conclusions we can draw from Williams are that the lab report there
was not testimonial and that five justices agreed it was offered for its truth. These
conclusions appear to apply only to the precise facts in Williams. Because it is clear that
the lab report here was testimonial, as well as offered for its truth, Williams gives us little

                                             -27-
                                 STATE V. ORTIZ-ZAPE

                                 HUDSON, J., dissenting



Williams testimony, in which the expert testified that the two DNA profiles were

from the same person, not that either or both were accurate or true: “The Cellmark

report is very different. It plainly was not prepared for the primary purpose of

accusing a targeted individual.”     Id. at ___, 132 S. Ct. at 2243 (plurality).   “In

Hammon and every other post-Crawford case in which the Court has found a

violation of confrontation right, the statement at issue had the primary purpose of

accusing a targeted individual.” Id. at ___, 132 S. Ct. at 2243 (plurality).

      In the Williams plurality opinion, Justice Alito noted that the Court’s

conclusion to allow the testimony of the DNA expert

              is entirely consistent with Bullcoming and Melendez–
              Diaz. In those cases, the forensic reports were introduced
              into evidence, and there is no question that this was done
              for the purpose of proving the truth of what they asserted:
              in Bullcoming that the defendant's blood alcohol level
              exceeded the legal limit and in Melendez–Diaz that the
              substance in question contained cocaine. Nothing
              comparable happened here.

Id. at ___, 132 S. Ct. at 2240 (plurality). But in the case before us, something quite

comparable happened—though the report itself was not admitted, its essential

contents were delivered via surrogate testimony that depended entirely upon review

of the reports and involved no independent analysis.           Further, it cannot be

questioned that the primary purpose of the lab report here was to accuse a targeted

individual.   As such, the result should be the same in that the testimony here



additional guidance.

                                          -28-
                                  STATE V. ORTIZ-ZAPE

                                  HUDSON, J., dissenting



violated the Sixth Amendment Confrontation Clause, as in Bullcoming and

Melendez-Diaz.

      Were there any indication in the record that Agent Ray did “independent

analysis,” I could perhaps agree with the majority. There is none. She testified on

direct examination, based entirely on her review of tests and notes by Agent Mills:

             Q.    And for trial today were you asked to review the
             chemical analysis that was performed on Item Number 9,
             control number 16826?

             A.     Yes, I did.

             ....

             Q.    When you conducted this peer review, specifically
             what documents did you review?

             A.    I reviewed the drug chemistry worksheet or the lab
             notes that the analyst wrote her notes on and the data
             that came from the instrument that was in the case file
             and then I also reviewed the data that was still on the
             instrument and made sure that was all there too.

She then responded that, based upon this review, her “independent opinion” was

that the substance “was cocaine.” But, on cross-examination she testified, among

other things, to the following:

             Q.     All right. Now just to go back to the beginning, you
             have done no testing of your own on Item Number 9;
             correct?

             A.     No, I have not.

             Q.    And so any opinions you give in court about the
             nature of this substance are based entirely on testing


                                          -29-
                                STATE V. ORTIZ-ZAPE

                                HUDSON, J., dissenting



             done by someone else?

             A.    Correct.

             Q.    And you were not present when those tests were
             performed, were you?

             A.    No, I was not.

             Q.    And you didn’t even work there until
             approximately two years later; correct?

             A.    Correct.

She acknowledged repeatedly that she could not personally verify anything about

the way the tests were done and said, “I only know of what’s on the drug

worksheet,” and “I can only say according to the worksheet.” “[T]he [Confrontation]

Clause does not tolerate dispensing with confrontation simply because the court

believes that questioning one witness about another’s testimonial statements

provides a fair enough opportunity for cross-examination.” Bullcoming, ___ U.S. at

___, 131 S. Ct. at 2716 (majority). Because the expert here (Agent Ray) simply

viewed and agreed with the test results of another (Agent Mills), while she

performed no testing and was not present for those tests, I must conclude her

testimony violates the Confrontation Clause when analyzed according to the

jurisprudence of Crawford, Melendez-Diaz, Bullcoming, and Williams.            The

defendant here had the right under the Sixth Amendment Confrontation Clause to

cross-examine Mills, not just Ray.

      As stated above, having implicitly acknowledged that the report was


                                        -30-
                                 STATE V. ORTIZ-ZAPE

                                HUDSON, J., dissenting



testimonial and knowing the testing analyst was absent, the majority asserts that

Agent Ray offered an independent opinion on the identity of the substance tested

based on the lab reports. As I understand the opinion, the only “evidence” the

majority points to in support of this holding is the questioning by the State at trial.

Agent Ray was asked, “What is your independent expert opinion?” She answered

that “the substance was cocaine.” However, careful review of the testimony, both on

direct and cross-examination, demonstrates that her opinion was in no way

independent—all her knowledge and opinions about the testing process and the

substance were based entirely on the review and analysis by Agent Mills, who had

left the lab two years before Ray’s employment even began. Ray testified that she

conducted an “administrative” and a “technical” review of Mills’s file (which the

prosecutor characterized in his questions as a “peer review” of the testing analyst’s

work), including reading the report notes and results off the machine. Agent Ray

was not asked about and did not explain any “analysis” that she performed; instead,

she explained that her administrative and technical reviews were “to make sure

there is [sic] no mistakes,” as with spelling or data input, and to verify that she

would have reached the same conclusion based on the data generated by the testing

agent. In my view, this is not an “independent” opinion as that term is used by the

Supreme Court.

      The majority states that “[a]s part of her review, Ray analyzed the

‘reviewable data’ generated by the GCMS machine. Ray testified that the machine


                                         -31-
                                  STATE V. ORTIZ-ZAPE

                                  HUDSON, J., dissenting



internally records the data, and there is no way to make alterations to what is

recorded.”   (Emphasis added.)       The majority fails to consider how the original

testing analyst may have handled or altered the substance before it was placed in

the machine, or how it was entered into the machine. “Forensic evidence is not

uniquely immune from the risk of manipulation.” Melendez-Diaz, 557 U.S. at 318,

129 S. Ct. at 2536.

                     Confrontation is one means of assuring accurate
              forensic analysis. While it is true, as the dissent notes,
              that an honest analyst will not alter his testimony when
              forced to confront the defendant, the same cannot be said
              of the fraudulent analyst. Like the eyewitness who has
              fabricated his account to the police, the analyst who
              provides false results may, under oath in open court,
              reconsider his false testimony.       And, of course, the
              prospect of confrontation will deter fraudulent analysis in
              the first place.
                     Confrontation is designed to weed out not only the
              fraudulent analyst, but the incompetent one as well.
              Serious deficiencies have been found in the forensic
              evidence used in criminal trials. . . . Like expert
              witnesses generally, an analyst’s lack of proper training
              or deficiency in judgment may be disclosed in cross-
              examination.

Id. at 318-19, 129 S. Ct. at 2536-37.7 I would hold that the type of “peer review”

conducted by Agent Ray in this case is constitutionally deficient because it brings in

       7 In North Carolina recent events have proved that these concerns about forensic
testing are more than just mere speculation. See Chris Swecker & Michael Wolf, An
Independent Review of the SBI Forensic Laboratory 4 (2010) (“This report raises serious
issues about laboratory reporting practices from 1987-2003 and the potential that
information that was material and even favorable to the defense of criminal charges filed
was withheld or misrepresented.”); see also Paul C. Giannelli, The North Carolina Crime
Lab Scandal, 27 Crim. Just., Spring 2012, at 43, 43 (“This failure of the North Carolina
criminal justice system is breathtaking.”).

                                           -32-
                               STATE V. ORTIZ-ZAPE

                               HUDSON, J., dissenting



key substantive evidence from the lab report without allowing for the type of cross-

examination required by the United States Supreme Court to avoid a violation of a

defendant’s Confrontation Clause rights.

      The majority also states that “the testifying expert was the witness whom the

defendant had the right to confront. Defendant was able to cross-examine Ray fully

concerning all aspects of her testimony.” But the United States Supreme Court has

stated that “the [Confrontation] Clause does not tolerate dispensing with

confrontation simply because the court believes that questioning one witness about

another’s testimonial statements provides a fair enough opportunity for cross-

examination.” Bullcoming, ___ U.S. at ___, 131 S. Ct. at 2716. Because she was not

present, Agent Ray could not possibly testify to the procedures followed, or not

followed, by Agent Mills, the nontestifying analyst; cross-examination of Agent Ray

is not a “fair enough opportunity for cross-examination” under the Confrontation

Clause. Id. at ___, 131 S. Ct. at 2716. Again, the defendant had the right to cross-

examine Agent Mills.

      The majority correctly states that “raw, machine-generated data” are neither

hearsay nor testimonial. The majority relies heavily on the fact that Agent Ray

looked at such “raw, machine-generated data” when forming her allegedly

independent opinion. In doing so, the majority oversimplifies Agent Ray’s review

process and testimony and glosses over the portions that most clearly implicate the

Confrontation Clause.   Agent Ray did not simply look at graphs produced from


                                        -33-
                                STATE V. ORTIZ-ZAPE

                                HUDSON, J., dissenting



machines and testify to those results. Rather, she testified:

             Q.    When you conducted this peer review, specifically
             what documents did you review?

             A.     I reviewed the drug chemistry worksheet or the lab
             notes that the analyst wrote her notes on and the data
             that came from the instrument that was in the case file
             and then I also reviewed the data that was still on the
             instrument and made sure that was all there too.

      Immediately after this exchange, Agent Ray was asked to “list the tests that

were conducted on the substance in control number 16826[.]” She responded, “A

color test was performed, a melting point was performed, and then the GCMS was

used.” She was later asked, “[C]an you tell us what her result appears to have

been?” She answered, “[O]n the color test it has a positive sign with a circle around

it and then says blue underneath that.” Agent Ray did not simply evaluate raw

data—she reviewed the lab report and testified to some of its contents, specifically

which tests the nontestifying analyst conducted and the results of those tests.

Because Agent Ray was not present for those tests, she had to rely entirely on the

certification of the testing analyst that those tests were in fact performed, and

performed in compliance with operating procedure and without error. Because that

certification “reported more than a machine-generated number . . . . [t]hese

representations, relating to past events and human actions not revealed in raw,

machine-produced data, are meet for cross-examination.” Bullcoming, ___ U.S. at

___, 131 S. Ct. at 2714. Here, as in Crawford (and Bullcoming), it is clear from



                                         -34-
                                        STATE V. ORTIZ-ZAPE

                                        HUDSON, J., dissenting



Agent Ray’s testimony that she, and now the majority, have relied on “assumptions

that cross-examination might well have undermined.” Crawford, 541 U.S. at 66,

124 S. Ct. at 1372.8 Had Agent Ray simply been provided the graphs and data

printouts themselves, and come to conclusions based on that raw data, there might

not have been a confrontation problem. See Williams, ___ U.S. at ___, 132 S. Ct. at

2240; but see Bullcoming, ___ U.S. at ___, 131 S. Ct. at 2715 (“[T]he comparative

reliability of an analyst’s testimonial report drawn from machine-produced data

      8   Ray testified, for example:

               Q.    You have to assume she followed the standard operating
               procedures, correct?

               A.      Correct.

               Q.      Can you personally verify anything about the conditions
               of her lab suite at the time?

               A.      No, I cannot.

               Q.    Can you verify anything about her state of mind at the
               time?

               A.      No, I cannot.

               Q.     Can you verify that she wore gloves when she performed
               these tests?

               A.      No, I cannot.

               Q.     Can you verify how many different samples she tested
               that day?

               A.      No.

               Q.      Have you run a GCMS on this substance?

               A.      No, I did not.

                                                -35-
                                STATE V. ORTIZ-ZAPE

                                HUDSON, J., dissenting



does not overcome the Sixth Amendment bar.”). But as soon as she testified to past

events memorialized in the testing analyst’s lab notes and drug worksheet, Agent

Ray implicated the Confrontation Clause.

      Further, even if she had only relied on raw data in forming her opinion,

Agent Ray’s expert opinion would be relevant only if the State provided the

foundation for the data, such as how the data were generated—a foundation that

would presumably require testimony from the nontestifying analyst anyway. See

Williams, ___ U.S. at ___, 132 S. Ct. at 2241 (identifying as a safeguard against

circumvention of the Confrontation Clause the rule that “if the prosecution cannot

muster any independent admissible evidence to prove the foundational facts that

are essential to the relevance of the expert’s testimony, then the expert’s testimony

cannot be given any weight by the trier of fact” (emphasis added)). In Williams, this

safeguard was satisfied by “independent circumstantial evidence showing that the

Cellmark report was based on a forensic sample taken from the scene of the crime.”

Id. at ___, 132 S. Ct. at 2240-41.    Here, without entering the report itself into

evidence or allowing Agent Ray to testify from the report about chain-of-custody

information, there is no independent evidence establishing that the data Agent Ray

reviewed were generated in fact from the sample taken from the crime scene.

      Agent Ray’s testimony is also legally insufficient to prove that the substance

was cocaine because her opinion was based on assumptions that the substance was

properly logged and handled, the tests properly conducted, and the results properly


                                        -36-
                                   STATE V. ORTIZ-ZAPE

                                   HUDSON, J., dissenting



recorded. Effectively, her opinion is “if everything was done properly, and if the

report is accurate, then the substance is cocaine.”            Without other evidence to

confirm those assumptions, there is no actual proof that defendant possessed

cocaine.

       While the majority acknowledges that the North Carolina Rules of Evidence

“must comport with constitutional requirements,” the substance of its opinion does

not follow that mandate. Instead, the majority opinion relies heavily on the Rules

of Evidence, which are irrelevant to the determination of whether defendant’s

Confrontation Clause rights have been violated.9 As stated by the United States

Supreme Court: “Leaving the regulation of out-of-court statements to the law of


       9  At the heart of the majority opinion here is the assertion that as long as a
testifying expert is cross-examined, the Confrontation Clause is satisfied. The majority
appears to rely on State v. Fair, 354 N.C. 131, 557 S.E.2d 500 (2001), cert. denied, 535 U.S.
1114, 122 S. Ct. 2332 (2002), and State v. Huffstetler, 312 N.C. 92, 322 S.E.2d 110 (1984),
cert. denied, 471 U.S. 1009, 105 S. Ct. 1877 (1985), for this assertion. These cases were
based entirely on the now-discredited reliability framework established by the United
States Supreme Court in Ohio v. Roberts, 448 U.S. at 65-66, 100 S. Ct. at 2538-39. As
pointed out by the majority, Roberts was explicitly overturned by the United States
Supreme Court in Crawford: “The [Roberts] framework is so unpredictable that it fails to
provide meaningful protection from even core confrontation violations.” 541 U.S. at 63, 124
S. Ct. at 1371. See also Whorton v. Bockting, 549 U.S. 406, 416, 127 S. Ct. 1173, 1181
(2007) (“The Crawford rule is flatly inconsistent with the prior governing precedent,
Roberts, which Crawford overruled.”). Relying on Fair and Huffstetler, the majority
concludes that because “ ‘[i]t is the expert opinion itself, not its underlying factual basis,
that constitutes substantive evidence,’ ” Fair, 354 N.C. at 162, 557 S.E.2d at 522, and that
so long as the information relied upon by the testifying expert “[allows] the factfinder ‘to
understand the basis for the expert’s opinion and to determine whether that opinion should
be found credible,’ ” Huffstetler, 312 N.C. at 108, 322 S.E.2d at 121, there is no
Confrontation Clause violation. To the extent that Huffstetler and Fair rely on the rejected
Roberts framework, they cannot be considered good law and have no place in our discussion
of this issue.

                                             -37-
                                STATE V. ORTIZ-ZAPE

                                HUDSON, J., dissenting



evidence would render the Confrontation Clause powerless to prevent even the most

flagrant inquisitorial practices.”   Crawford, 541 U.S. at 51, 124 S. Ct. at 1364.

“Where testimonial statements are involved, we do not think the Framers meant to

leave the Sixth Amendment’s protection to the vagaries of the rules of evidence . . .

.” Id. at 61, 124 S. Ct. at 1370. Defendant did not challenge the testimony here for

violations of the Rules of Evidence but because it violated his Sixth Amendment

right to confront witnesses against him. The North Carolina Rules of Evidence

have no place in this discussion.

      Finally, the majority has failed to set out a clear framework for lower courts

to use in analyzing this type of complicated, fact-specific Confrontation Clause

question. Part of our charge as a Court is to provide guidance to lower courts; thus,

I have set out a methodical approach for cases in which an expert witness testifies

about the results of a lab report, regardless of whether the underlying report is

ultimately admitted into evidence. Viewing recent United States Supreme Court

precedent as a whole, I apply a four-part analysis to address these types of cases.

      First, we determine whether the underlying lab report is testimonial—if it is

not, there is no Confrontation Clause violation. Compare Bullcoming, ___ U.S. at

___, 131 S. Ct. at 2217 (rejecting the prosecution’s argument that the lab reports

were not testimonial because, according to the Court, “[a] document created solely

for an ‘evidentiary purpose,’ . . . made in aid of a police investigation, ranks as

testimonial”), with Williams, ___ U.S. at ___, 132 S. Ct. at 2243 (deciding that the


                                         -38-
                                   STATE V. ORTIZ-ZAPE

                                   HUDSON, J., dissenting



lab report in question was not testimonial because “the primary purpose of the

Cellmark report, viewed objectively, was not to accuse [the defendant] or to create

evidence for use at trial”) (plurality).

       Second, we examine whether the testifying expert personally conducted the

testing, and if not, whether the State has shown that the nontestifying analyst is

unavailable and that the defendant had a prior opportunity to cross-examine. If the

original testing analyst testifies, there would be no Confrontation Clause violation

because she could be cross-examined on the procedures and protocols she followed

in conducting the tests. See Bullcoming, ___ U.S. at ___, 131 S. Ct. at 2715. But if

the original testing analyst does not appear as a witness, the State must show that

she was unavailable and that defendant had a prior opportunity to cross-examine

her. See Melendez-Diaz, 557 U.S. at 309, 129 S. Ct. at 2531. In the absence of such

a showing, or a stipulation or waiver, neither the report itself nor the report’s

conclusions can be properly received as evidence without running afoul of the

Confrontation Clause. See id. at 329, 129 S. Ct. at 2542; see also Bullcoming, ___

U.S. at ___, 131 S. Ct. at 2715.

       Third, if the testifying analyst is relying on another analyst’s reports, we

decide whether the testifying expert offered an independent opinion based on the

lab report or merely acted as a surrogate witness.          The decision in Bullcoming

appears to leave room for an expert who did not conduct the testing in question to

offer an “independent opinion” on the fact at issue. See ___ U.S. at ___, 131 S. Ct. at


                                           -39-
                                  STATE V. ORTIZ-ZAPE

                                  HUDSON, J., dissenting



2716 (noting that the State did not “assert that [the substitute expert] had any

‘independent opinion’ concerning Bullcoming’s [blood alcohol content]”).    But the

opinion must be truly independent—“surrogate testimony” that brings in the absent

analyst’s test results and conclusions but cannot “convey what [the testing analyst]

knew or observed about the events his certification concerned” is constitutionally

insufficient. Id. at ___, 131 S. Ct. at 2715.

      Fourth, we decide whether any error is reversible, applying the appropriate

standard of review.

      In applying that structure for analysis here, I would hold that: (1) the lab

report underlying Agent Ray’s statements was testimonial; (2) Agent Ray did not

personally conduct the testing on the cocaine sample, and the State has not shown

that the testing analyst (Mills) was unavailable and that defendant had a prior

opportunity to cross-examine; (3) Agent Ray offered no independent opinion based

on the lab report, merely communicating to the jury the lab report’s contents under

the guise of an expert opinion; and (4) the error was not harmless beyond a

reasonable doubt.

      In addressing the fourth component, the majority assumes for the sake of

argument that admission of the testimony violated the Confrontation Clause, but

finds the error harmless. As the majority acknowledges, the State bears the burden

of proving that this constitutional error was harmless beyond a reasonable doubt.

See N.C.G.S. § 15A-1443(b) (2011).        Under subsection 15A-1443(b), this Court


                                           -40-
                               STATE V. ORTIZ-ZAPE

                               HUDSON, J., dissenting



presumes such a violation to be prejudicial. Id. Our case law shows that in order to

overcome this presumption, we often require “overwhelming” evidence of a

defendant’s guilt. See, e.g., State v. Bunch, 363 N.C. 841, 845-46, 689 S.E.2d 866,

869 (2010) (“ ‘[T]he presence of overwhelming evidence of guilt may render error of

constitutional dimension harmless beyond a reasonable doubt.’ ” (alteration in

original) (quoting State v. Autry, 321 N.C. 392, 400, 364 S.E.2d 341, 346 (1988))).

Here, because I would hold that Agent Ray’s testimony was inadmissible, the only

remaining evidence the State presented to prove that the substance was cocaine

was (1) the officer’s testimony that defendant admitted the fact to him at the scene

of the crime, and (2) the officer’s testimony that the substance “appear[ed] to be

powder cocaine.” This is hardly overwhelming evidence because it turns entirely on

the officer’s credibility.

       Further, in its harmless error analysis the majority misapplies State v.

Nabors, 365 N.C. 306, 718 S.E.2d 623 (2011). There, we applied the plain error

standard of review, not constitutional harmless error review as we do here. There,

unlike here, the defendant put on affirmative evidence that the substance in

question was cocaine but that it belonged to someone else; in addition, he

challenged the sufficiency of the evidence through a motion to dismiss, rather than

by objecting to the testimony identifying the controlled substance. Id. at 312-13,

718 S.E.2d at 626-27. For sufficiency purposes we consider all of the evidence—

including incompetent evidence—in the light most favorable to the State. Thus, in


                                        -41-
                                 STATE V. ORTIZ-ZAPE

                                 HUDSON, J., dissenting



Nabors, the defendant had to prove that the trial court’s error in admitting lay

testimony identifying a controlled substance had a probable impact on the outcome

of trial, which he could only do by showing that all other competent and

incompetent evidence, taken in the light most favorable to the State, was likely

insufficient to support the charges. Here, by contrast, the State bears the burden of

proving the constitutional error was harmless beyond a reasonable doubt. As such,

these cases are entirely different.

      Here the entire prosecution of defendant depends on Agent Ray’s testimony

to prove that the substance was cocaine. Without her testimony all that remains is

an uncorroborated assertion by an officer on the witness stand that defendant

agreed the substance was cocaine. Yet defendant also testified and denied that he

had said the substance was cocaine. Here the credibility of all those statements

must be weighed by the jury, by contrast to the sufficiency analysis in Nabors, in

which only evidence supporting the State’s case can be considered. The officer’s

testimony cannot be considered overwhelming under the constitutional harmless

error standard we apply here. I conclude that the State has failed to show that the

constitutional error here was harmless beyond a reasonable doubt and would hold

that defendant should receive a new trial on the charge of possession of cocaine.

      This case can be summarized quite simply: Agent Ray provided the only

substantive evidence about the central issue in the case—the identity of a chemical

substance found in defendant’s possession—based entirely on test results produced


                                         -42-
                                STATE V. ORTIZ-ZAPE

                                HUDSON, J., dissenting



and reported by another analyst (Agent Mills), whom defendant had no opportunity

to cross-examine. As such, he had no way to question the reliability of the process

by which those test results were obtained.         Under Crawford, Melendez-Diaz,

Bullcoming, and Williams, this is a quintessential Sixth Amendment violation.

“The Confrontation Clause may make the prosecution of criminals more

burdensome, but that is equally true of the right to trial by jury and the privilege

against   self-incrimination.    The    Confrontation    Clause—like    those   other

constitutional provisions—is binding, and we may not disregard it at our

convenience.”   Melendez-Diaz, 557 U.S. at 325, 129 S. Ct. at 2540.         Offering

defendant the opportunity to cross-examine Agent Mills, not just Agent Ray, was

required by the Sixth Amendment. Accordingly, I respectfully dissent.



      Chief Justice PARKER joins in this dissenting opinion.




                                        -43-